DETAILED ACTION
	In response to applicant’s amendments and arguments submitted on August 02, 2022 for Application# 16/843,371.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner remarks regarding Allowable Subject Matter
Claims 1-2 and 5-20.
The following is an examiner’s statement of reasons for allowance:
Examiner considers applicant’s amendments and arguments in pages 9-10 remarks regarding independent claims 1, 19 and 20 are persuasive. Examiner believes specifically invention to train models that can be used to make predictions. Examiner believes the limitation of “obtaining an instruction to create a model; 
receiving a data set including geographic data and non-geographic data, the data set having multiple data entries; 
determining geographic centroids from the geographic data; 
analyzing the data set to obtain statistics of the data set; 
generating transformed data from the data set, the statistics, and the geographic centroids; 
generating a model with the transformed data, the model indicating multiple data groupings; 
receiving a second data set that includes second data entries; 
assigning, using the model, the second data entries of the second data set to the multiple data groupings; 
generating a merged data set from the data set and the second data set; 
determining geographic centroids from geographic data in the merged data set; 
analyzing the merged data set to obtain statistics of the merged data set; 
generating updated transformed data from the merged data set, the statistics, and the geographic centroids; and 
generating an updated model with the updated transformed data, the updated model indicating updated multiple data groupings, 
wherein one or more of the geographic centroids from the geographic data in the merged data set is different from one or more of the geographic centroids from the geographic data in the data set” is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101. 

As maintained by the Examiner, the combination of elements as currently amendment in claims 1, 19 and 20 is not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, obtaining an instruction to create a model; 
receiving a data set including geographic data and non-geographic data, the data set having multiple data entries; 
determining geographic centroids from the geographic data; 
analyzing the data set to obtain statistics of the data set; 
generating transformed data from the data set, the statistics, and the geographic centroids; 
generating a model with the transformed data, the model indicating multiple data groupings; 
receiving a second data set that includes second data entries; 
assigning, using the model, the second data entries of the second data set to the multiple data groupings; 
generating a merged data set from the data set and the second data set; 
determining geographic centroids from geographic data in the merged data set; 
analyzing the merged data set to obtain statistics of the merged data set; 
generating updated transformed data from the merged data set, the statistics, and the geographic centroids; and 
generating an updated model with the updated transformed data, the updated model indicating updated multiple data groupings, 
wherein one or more of the geographic centroids from the geographic data in the merged data set is different from one or more of the geographic centroids from the geographic data in the data set.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/           Primary Examiner, Art Unit 2159